EXHIBIT W
From:                  Sabra Malika
To:                    Monty Montgomery; Winston Sheehan; Paul Carbo; frank.taylor@atchisonlaw.com; Amy Bennett; Teresa Mathews;
                       Andrea Connell; Becky Andrews
Cc:                    Charles; A. Cabral Bonner; Jeffrey Mendelman; Jesse Ryder; CALVIN BONNER; Matt; Sandra Beltran; Becca Johnson
Subject:               Re: Re -final final VERI-AMEND SUPP RESP TO DEFENDANTS 1st SET RPD (Monty)1-28-21
Date:                  Thursday,
                           da     January 28, 2021 2:31:43 PM
Attachments:           Re FAMILY final final SUPP RPD AMENDED RESPONSES TO MONTY 1-28-21 with verifications.pdf
                       da

Counsel,

Please find the verifications attached to the Reda
                                              cted
                                                   FAMILY document attached-
as they were not included previously.

This will be marked as the final final Verified Amended Supplemental
Responses to Defendants 1st Set of RPD from 1-26-21- sent again on 1-28-21

Thank You-

Sabra Malika
Legal Assistant
Law Offices of Bonner & Bonner
475 Gate Five Road, Suite 211
Sausalito, CA 94965
(916) 670-9007 Cell
(415) 331-3070 Ofc
sabra.bonnerlaw@gmail.com
This message is a PRIVATE communication.
This message and all attachments are a private
communication and may be confidential or protected by privilege.
If you are not the intended recipient, please note that any disclosure,
copying, distribution or use of the information contained in or attached
to this message is strictly prohibited. Please notify the sender of the delivery
error by replying to this message, and then delete it from your system.
Thank you.


  PREVIOUSLY:

  The accompanying documents are too large to attach and have been
  converted into a google drive share link.

  https://drive.google.com/file/d/1YTrjyhGzSPA4rRopg2YpWl_4vRdxYlxM/view?
  usp=sharing

  Please advise our office if anyone is unable to open it.
  We can overnight a flash drive upon request.

  Thank you!
